 


 HJ 102 ENR: Making further continuing appropriations for the fiscal year 2007, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Ninth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. J. RES. 102 
 
JOINT RESOLUTION 
Making further continuing appropriations for the fiscal year 2007, and for other purposes. 
 
 
That the Continuing Appropriations Resolution, 2007 (Public Law 109–289, division B) is further amended by striking the date specified in section 106(3) and inserting “February 15, 2007”. 
2.Section 102(c) of the Continuing Appropriations Resolution, 2007 (Public Law 109–289, division B) is amended by adding at the end the following new paragraph:  
 
(5)Activities under the Chemical Demilitarization Construction, Defense-Wide account. . 
3.Section 114(b) of the Continuing Appropriations Resolution, 2007 (Public Law 109–289, division B) is amended by striking “and December 1, 2006,” and inserting “December 1, 2006, January 1, 2007, February 1, 2007, and March 1, 2007,”. 
4.Section 125 of the Continuing Appropriations Resolution, 2007 (Public Law 109–289, division B) is amended by striking “Partner Purchases” and inserting “Partnership Purchases and International Space Station/Multi-User System Support”. 
5.Section 126 of the Continuing Appropriations Resolution, 2007 (Public Law 109–289, division B) is amended by inserting “(1)” after “except that”, and by inserting before the period at the end the following: “, and (2) amounts made available under section 101 for departments and agencies that have been apportioned pursuant to this section prior to November 17, 2006, may be at a rate for operations not exceeding the current rate”. 
6.Section 101 of the Continuing Appropriations Resolution, 2007 (Public Law 109–289, division B) is amended by striking “as of October 1, 2006” each place it appears in subsections (b) through (e) and inserting “as of November 15, 2006”. 
7.The Continuing Appropriations Resolution, 2007 (Public Law 109–289, division B) is amended by adding after section 132 the following new sections:  
 
133. 
(a)Section 44302(f)(1) of title 49, United States Code, shall be applied by substituting the date specified in section 106(3) of this division for ‘August 31, 2006, and may extend through December 31, 2006’. 
(b)Section 44303(b) of title 49, United States Code, shall be applied by substituting the date specified in section 106(3) of this division for ‘December 31, 2006’.  
134.The authority provided by H. Res. 135 (109th Congress), as adopted on March 14, 2005, shall continue in effect through the date specified in section 106(3) of this division. 
135.The rule referenced in section 126 of Public Law 109–54 shall continue in effect for the 2006–2007 winter use season through the date specified in section 106(3) of this division. 
136.In addition to any other transfer authority of the Department of Veterans Affairs, up to $683,970,000 of the funds made available to the Department by this division may be transferred to ‘Veterans Health Administration–Medical Services’ during the period covered by this division. 
137.Notwithstanding any other provision of this division and notwithstanding section 601(a)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31), the percentage adjustment scheduled to take effect under such section for 2007 shall not take effect until February 16, 2007.. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
